     Case 8:21-cv-00850-WFJ-JSS Document 1 Filed 04/09/21 Page 1 of 7 PageID 1


                                                                                   filed
                              UNITED STATES DISTRICT COURT
                                    DISTRICT OF FLORIDA
                                       TAMPA DIVISION
                                                                          "02! APR-9          /o; 00
                                                                                       DISTRICT COURT
 lasia Owens                                                             .^t^-qL£p,S)RiCTFLO;^:DA

Plaintiff


 V.
                                                                  CASE NO.

 CAPITAL ONE BANK
(USA),




Defendants




        PLAINTIFFS'ORIGINAL VERIFIED COMPLAINT AND


                      REQUEST FOR IN.nJNCTIQN


TO THE HONORABLE COURT:


         COME NOW,IASIA OWENS("Plaintiff') and their filed Original Complaint and would

show the court as follows:

                                                A.
                                            PARTIES


1.       Plaintiff lasia Owens is a female adult, consumer, and natural person pursuant 15 USC

1692a(3) of sound mind. Plaintiff has a place of abode which is Plaintiff's location

information 5138 Flowing Oar Rd. Wimauma, F1 33598-2227.
     Case 8:21-cv-00850-WFJ-JSS Document 1 Filed 04/09/21 Page 2 of 7 PageID 2


3.          Defendant Capital One Bank ("Capital One") is a National Bank established and

operating within the United States with multiple corporate offices and a headquarters located in

Mclean, VA and at all times material hereto was authorized and was doing business in the state

of Florida. The defendant may be served with proccessing.

                                                  B.
                                  JURISDICTION AND VENUE


4.       Plaintiffs' complaint arises under the United States Constitution and federal statutes.

5.       This court has jurisdiction over this action under 28 U.S.C. §1331, 28 U.S.C. §1332, 28

U.S.C. §89(b) where the acts and transactions giving rise to PlaintifTs occurred in this district,

where the Plaintiffs reside in this district and/or where Defendant transacts business in this

district.




                                                 C.
                                   FACTUAL ALLEGATIONS


7. Defendant alleges it is owed a debt by Plaintiff and as such, Defendant has engaged in

     actions and activities with intention nm down Plaintiff's reputation.

8. Defendant has acted in a manner contrary to the law. Specifically, Capital One has committed

     various violations imder Title 15 of the United States Code.

9. Defendant willfully and knowingly gave Plaintiff false, misleading, inaccurate, and deceptive

     information and failed to disclose full information.

10. Defendant commenced communications with Plaintiff without Plaintiffs express consent.

     The extent of communication includes sending instrumentality to Plaintiffs address claiming

     payment of debt alleged to be owed by Plaintiff.

11. Defendant has persisted to commimicate with Plaintiff for a period since November 2019 to

     date despite being served and acknowledging service ofcease and desist demands. A true and
  Case 8:21-cv-00850-WFJ-JSS Document 1 Filed 04/09/21 Page 3 of 7 PageID 3


      accurate copy of Defendant's monthly bill statement is attached hereto, marked

      PLAINTIFF'S EXHIBIT A,and by this reference is incorporated herein.

12. Plaintiff filed a complaint with Consumer Finance Protection Bureau ("CFPB") to compel

      Defendant to validate the debt and disclose how it obtained Plaintiff's consent to commence

      communication to Plaintiff. A true and accurate copy of the complaint is attached hereto,

      marked PLAINTIFF'S EXHIBIT B,and by this reference is incorporated herein.

13. On December 11^, 2021, Defendant responded and admitted to CFPB that it obtained

      Plaintiff's contact information via public records and not through Plaintiff, resulting in a

      breach of non-consent to commence communication. A true and accurate copy of

      Defendant's letter is attached hereto, marked PLAINTIFF'S EXHIBIT C, and by this

      reference is incorporated herein.

14. Defendant failed to disclose the purpose of its initial communication is to attempt to collect a

      debt. Defendant has similarly failed to disclose the same in all subsequent billing statements.

15. Defendant further admitted not having a signed application submitted by Plaintiff.

16. Contrary to statutory provisions. Defendant has used symbols indicating Defendant is in the

      business of Debt Collection. These symbols have been displayed on all envelopes and

      contents of communications sent to and received by Plaintiff and CFPB. See EXHIBIT A

      and EXHIBIT C.


17. Defendant has through its letter dated December U^,2021,admitted to disclosing Plaintiffs

      information to non-affiliated third parties without Plaintiffs consent.

18.
                                          CAUSE OF ACTION

19. Defendant contrary to 15 U.S.C 1692b(2) has commenced communications with Plaintiff

      without Plaintiffs express consent. The extent of communication includes sending
   Case 8:21-cv-00850-WFJ-JSS Document 1 Filed 04/09/21 Page 4 of 7 PageID 4


    instrumentality to Plaintiff's address claiming payment of debt alleged to be owed by

    Plaintiff.


20. Pursuant to 15 USC I692e(ll), in its initial communication, Defendant failed to disclose the

   purpose of the communication is to attempt to collect a debt. Defendant has similarly failed

   to disclose the same in all subsequent billing statements

21. Contrary to 15 USC 1692b(5) Defendant has used symbols indicating Defendant is in the

   business of Debt Collection. These symbols have been displayed on all envelopes and

   contents ofcommunications sent to and received by Plaintiff and CFPB.

22. The disclosure of PlaintifTs non-public personal information to non-affiliated third parties by

   Defendant without prior consent/waiver by the Plaintiff is a violation of the PlaintifTs

   privacy ofinformation in conjunction with 15 U.S.C. § 6802(b)(B).


                                                  E.
                                       RELIEF REQUESTED

       WHEREFORE,it is respectfully prayed that this Court:

        A.       Assume jurisdiction of this case;

        B.       Declare the Defendant is in breach ofPlaintifTs privacy.

        C.       Order Capital One to take all necessary action to zero out the balance on Platinum

                 Master Card ending in 7520 and discharge the Plaintiff of all alleged liability.

        D.       Capital One to take all necessary action to withdraw the alleged debt from the

                 Plaintiffs credit report.

        E.       Award the Plaintiff statutory damages for the disclosure violations in the amount

                 of twice the finance charge in connection with this transaction as provided under

                 15U.S.C.§ 1640(a)

        F.       Award actual damages in the amount of$15,000.

        G.       Award the Plaintiff costs.
Case 8:21-cv-00850-WFJ-JSS Document 1 Filed 04/09/21 Page 5 of 7 PageID 5


     H.   Award such other and further relief as the Court deems just and proper.



                                       Respectfully submitted,




                                         lasia Ebony Owens

                                         5138 Flowing Oar Rd, Wimauma, F1 33598-2227

                                         727-612-4630


                                          iasia.owens2@gmail.com
  Case 8:21-cv-00850-WFJ-JSS Document 1 Filed 04/09/21 Page 6 of 7 PageID 6




                                          VERIFICATION



I, lasia Ebony Owens, being duly sworn depose and say that I am the Plaintiff in the above entitled

action, that I have read the foregoing Complaint and know the contents thereof. That the same is

true of my own knowledge except as to those matters and things stated upon information and

belief, and as to those things, I believe them to be true.

                                                                                                            ^




                                                               (Sign in the presence ofa Notary Public)


              subscribed vbefore me mis the           day of                                     ^ 2021.




Notary Public




(Printed name of Notary Public)
                                                                                             COaEEN ARNOLD
                                                                                      MYC0MMISSI0N#GG 339025
                                                                                          EXPIRES: May 28.2023
My Commission Expires:                                                  '''Sf.f.V--' Bonded Thru Notary Public Ufiderwriters
  Case 8:21-cv-00850-WFJ-JSS Document 1 Filed 04/09/21 Page 7 of 7 PageID 7




                                 CERTIFICATE OF SERVICE




       I hereby certify that a true and correct copy of the foregoing document was sent on the

(Date) day of(Month)(Year) by regular U.S. mail, by facsimile, or certified mail, return receipt

requested, to the following parties or attorneys of record:


       (Name of Defendant's Attorney), Attomey at Law
